Citation Nr: 1506493	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for left knee disability characterized as status post ACL (anterior cruciate ligament) repair and meniscus repair prior to February 19, 2013, and in excess of an additional 20 percent rating assigned from June 1, 2012 to February 19, 2013, for limitation of extension, left knee, associated with status post ACL and meniscus repair.

3.  Entitlement to a rating in excess of 30 percent from April 1, 2014, status post left total knee replacement.

4.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1999 to October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2010 rating decision granted service connection for PTSD, denied a rating in excess of 10 percent for left knee disability (characterized as status post ACL repair and meniscus repair), and denied TDIU.  
In an August 2012 rating decision, a separate rating for limitation of extension of the left knee was granted, with assignment of an initial temporary rating of 100 percent, effective February 12, 2012, and a 20 percent rating beginning on June 1, 2012.  In an August 2013 rating decision, service connection for a total knee replacement of the left knee was granted with a temporary 100 percent rating effective February 19, 2013, and a 30 percent rating beginning on April 1, 2014. 

As indicated above, rating decisions subsequent to the September 2010 rating decision increased the evaluation assigned for left knee disability, but the assigned evaluations for left knee disability remained less than the maximum available schedular evaluation, with the exception of two periods during which temporary total ratings were assigned for left knee disability, February 12, 2012 to June 1, 2012, and from February 19, 2013 to April 1, 2014.  

The Veteran requested a Videoconference Hearing before the Board.  The Veteran testified before the Board from the RO via videoconference conducted by the undersigned in April 2014.  The transcript of that hearing is associated with the Veteran's Virtual VA electronic file.  The Veteran's electronic files (Virtual VA and eFolder documents) were reviewed, together with the Veteran's physical file, in preparation for the issuance of this decision.  At his April 2014 hearing, the veteran waived review of additional evidence submitted at the hearing.  

In an October 2014 rating decision, the RO determined that a separate claim for the rating for an evaluation in excess of 30 percent for left knee disability from April 1, 2014, had been received in March 2014.  However, the rating for left knee disability during the period from April 1, 2014 was addressed in the August 2013 supplemental statement of the case (SSOC), as part of the continuing claim for an increased rating for left knee disability.  The Veteran was notified in August 2013 that VA had accepted a claim for an increased rating for left knee disability after April 1, 2014, as part of the claim for an increased rating for left knee disability.  The claims file before the Board does not reflect that an additional SSOC has been issued since the 2013 knee replacement.  In the absence of issuance of an SSOC or a waiver of AOJ review of post-surgical evidence, this issue is addressed in the Remand appended to this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

The claims for an initial rating in excess of 30 percent for PTSD and depressive disorder, and for an initial rating in excess of 30 for left knee disability from April 1, 2014, status post left total knee replacement, and a claim of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to October 15, 2011, the Veteran's left knee disability, status post meniscectomy and ACL reconstruction, was manifested by the ability to walk 1/4 mile, use of a motorcycle, and lack of 5 degrees of extension, with pain on motion, and subjective complaints of locking twice daily, but no objective instability, locking, or compensable limitation of motion were found on examination.   

2.  From October 15, 2011 to February 1, 2012, the Veteran had a marked limp, a mass in the left knee, and complex tears of two menisci; his range of motion was not specified, but degenerative joint disease was objectively confirmed.

3.  Prior to February 12, 2012, the Veteran had an incompetent left knee ACL, although the ACL incompetence was not detected by objective observation, and instability recurred about 9 months after the surgical treatment.  

4.  From June 1, 2012 to February 19, 2013, the Veteran's left knee disability was not manifested by locking, a torn meniscus, or limitation of extension in excess of 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left knee disability characterized as status post ACL (anterior cruciate ligament) repair and meniscus repair for the period prior to October 15, 2011 and from February 1, 2012, to February 19, 2013, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2014).

2.  From October 15, 2011 to February 1, 2012, an increased evaluation to 20 percent for dislocated meniscus is warranted instead of the assigned 10 percent evaluation for symptomatic residual of surgically-removed dislocated meniscus.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2014).

3.  Prior to February 1, 2012, and from June 1, 2012, to February 19, 2013, an additional, 10 percent rating for arthritis, separate from the rating for dislocated or symptomatic post-removal meniscus, left knee, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, prior to February 19, 2013, a separate, compensable, 10 percent evaluation for instability is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for an evaluation in excess of 20 percent for limitation of extension, left knee, associated with status post ACL and meniscus repair, for the period from June 1, 2012 to February 19, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher ratings for his left knee disability during the period of this appeal prior to February 19, 2013.  Currently, the Veteran is in receipt of a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, for the entire period prior to February 19, 2013.  He has also been awarded a 20 percent evaluation from June 1, 2012 to February 19, 2013 for limitation of extension, pursuant to 38 C.F.R. § 4.71a, DC 5261.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Knee disabilities may be evaluated under several different DCs, depending on the disabling symptoms.  Under DC 5257, a 10 percent rating is assigned for slight rating recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate rating recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe rating recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  "Slight," "moderate," and "severe' are not defined in the Rating Schedule, so the Board must evaluate all of the evidence in context.  38 C.F.R. § 4.6. 

Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint.  DC 5003.  Ratings under DC 5003 cannot be combined with ratings based on limitation of motion of the same joint.  Id. 

A claimant who has both arthritis and instability of a knee may be rated separately under DCs 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5261, a 20 percent rating is warranted for limitation to 15 degrees of extension.  The next higher rating, a 30 percent rating, is assigned where there is extension limited to 20 degrees.  DC 5261.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004.

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Normal extension of the knee is to 0 degrees and normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

At his March 2010 VA examination, the Veteran reported daily pain, locking at least twice daily, and stiffness of the left knee.  He reported difficulty walking up stairs or climbing ladders.  He had increased pain and subjective instability with prolonged weightbearing.  His gait was normal.  There was tenderness at the joint lines.  He was able to extend to 5 degrees and had flexion to 100 degrees.  The examiner found no objective evidence of instability.  There was no increased loss of function with repetitive testing.  At the time of VA psychiatric examination in July 2010, the Veteran reported that his leisure activities included yard work, riding his motorcycle, or working on his motorcycle.  

VA outpatient treatment notes dated in September 2010 reflect that the Veteran was unable to report to his appointment because his motorcycle was not working.  In October 2010, he reported increasing his motorcycle use.  

No examiner or provider found a compensable limitation of motion or objective evidence of locking or instability during this period, and the Veteran's report of his activities is somewhat inconsistent with his subjective complaints of locking and instability.  
Following the Veteran's October 2010 outpatient treatment, there is a gap in the records.  There are notations in the record that the Veteran missed several scheduled appointments.  

Consideration of DCs 5258 and 5259 from October 15, 2011

On October 15, 2011, the Veteran sought emergency evaluation for increased left knee pain.  He reported that the increased pain had an onset a week earlier.  He walked with a marked limp and held his left knee stiff.  Objective examination disclosed a large, tender, cystic mass.  MRI disclosed large, complex tears of both the medial and the left menisci of the left knee and a probable synovial cyst.  

Thus, from October 15, 2011, until the February 1, 2012 surgery when the dislocated menisci were removed, there is objective evidence that the Veteran had a dislocated meniscus.  For that period of time, he is entitled to a 20 percent rating under DC 5258 for dislocated meniscus, in place of, but not in addition to, the rating under DC 5259 for post-operative symptomatic removal of dislocated meniscus.  There is no lay or medical evidence which establishes when the increase in disability due to dislocated meniscus was incurred.  October 15, 2011 is the earliest date that the increase in disability is factually ascertainable.  38 C.F.R. § 3.400(o).  

The treatment and examination reports reveal that the Veteran continued to have knee problems after the February 1, 2012 removal of a dislocated portion of a meniscus, and thus are consistent with the 10 percent evaluation assigned under DC 5259.  However, no examiner suggested that any additional meniscal dislocation had occurred or was still present, so a higher rating, under DC 5258, for a dislocated meniscus, cannot be granted, although the Veteran is still entitled to the 10 percent rating under DC 5259 for symptomatic residuals of the menisci removals.  No evaluation in excess of 20 percent for left knee meniscus dislocation may be granted on a schedular basis, since a 20 percent rating is the maximum schedular rating.  Consideration of an extraschedular rating is addressed below.



Consideration of instability, DC 5257

The objective evidence reflects that, at the time of the February 1, 2012 left knee surgery, the surgeon found that the Veteran's ACL, which had been previously reconstructed, was incompetent, having stuck in the notch (tunnel) created during reconstruction.  The ACL was adhered.  This finding was not revealed at the time of the October 2011 MRI of the knee, and had not been revealed on objective testing, although the Veteran had complained of instability.  Given the Veteran's subjective complaints of instability, and the objective operative finding that the ACL was scarred in place, the Board finds that a separate, 10 percent evaluation for instability prior to February 1, 2012, is warranted.  DC 5257.

The surgeon dissected and freed the ACL during the February 2012 surgical procedure, but, when about 9 months had elapsed after the surgery, instability was again objectively noted.  Records after the February 2012 surgery are not adequate for rating purposes to establish that the Veteran's ACL was fully functional, without residuals of incompetence or instability.  Therefore, resolving reasonable doubt in the Veteran's favor, a 10 percent evaluation for instability is warranted until the February 2013 total left knee replacement.  38 U.S.C.A. § 5107(b).

The Board has considered whether an evaluation in excess of 10 percent is warranted for instability.  As noted above, the Veteran reported riding a motorcycle and working on his motorcycle as his hobbies.  The record does not indicate that the Veteran sought evaluation for a report that he fell over on his motorcycle at any time during the pendency of this appeal.  It appears to the Board that a finding that instability was of more than mild degree would be inconsistent with the fact that the Veteran rode and worked on his motorcycle during this period.  

The Board has noted that the objective findings as to whether instability was present, and the severity of instability, when present, during the months preceding the February 2013 surgical treatment are limited.  March 2012 private treatment notes describe the Veteran's stability as "good."  In April 2012, the Veteran complained of increasing pain and requested additional pain medications.  In June 2012, the Veteran requested a handicapped parking decal.  The Veteran continued to report increased pain, but denied that he had incurred any injury.  In December 2012, the private provider noted increased pain on varus stress and described "decreased" stability.  

The Veteran denied any injury in the months following the February 2012 surgery.  His primary complaint was increased pain, unrelieved by oral pain medications of injection into the joint.  See April 2012 Mississippi Orthopedic Institute records.  The Veteran continued to perform self-care, drive, and report to physician appointments without the assistance of another.  At the May 2012 VA examination, the Veteran reported that he remained independent in his activities of daily living and "sometimes works on his motorcycle" and "is able to drive."  He used a cane to assist him with walking, and had a "mildly antalgic" gait.  

Use of a straight cane in one hand, but no other assistive device, is consistent with mild instability, but not with moderate or severe instability.  The evidence establishes that the Veteran did not require use of a straight cane in each hand, or use of a knee brace and tripod or quad cane, or use of a walker, or other assistive device which might be associated with more than mild instability.  Similarly, a mildly antalgic gait is consistent with mild instability, but not with moderate or severe instability.  

The evidence is somewhat unfavorable to a 10 percent evaluation for instability during the initial months after the February 2012 surgical procedure, as the Veteran reported that he continued to work on his motorcycle, and the provider described "good" stability.  However, the Veteran's improved stability was temporary.  By December 2012, "decreased" stability was observed.  Thus, the evidence of record, while not sufficient to establish that the Veteran did not have mild symptoms consistent with mild instability during this period, establishes that the Veteran did not demonstrate limitations consistent with a greater severity of instability; rather, pain remained his primary complaint.




Consideration under DCs 5003, 5260, and 5261

The Board has considered whether the Veteran is entitled to any higher or additional evaluation during this period.  The Veteran manifested limitation of extension to 5 degrees and flexion to 100 degrees at his March 2010 VA examination, so he is not entitled to a compensable rating for limitation of range of motion, but the Veteran does meet the criteria for a compensable, 100 percent evaluation for limitation of motion and pain with objective evidence of arthritis on radiologic examination under DC 5003.  A 10 percent evaluation is the maximum schedular evaluation for limitation of motion of one major joint, in this case, the left knee.  However, that rating is the maximum schedular rating unless more than one major joint is involved.  The Veteran has not been granted service connection for arthritis in any joint other than the left knee.  Therefore, a 10 percent evaluation for noncompensable limitation of flexion, together with confirmation of arthritis on x-ray, warrants a 10 percent evaluation under DCs 5260 and 5003.

The Board notes that the Veteran's left knee range of motion was not specified when he sought emergency evaluation in October 2011, or until after he underwent surgery in February 2012.  However, the record does not reflect that the Veteran discontinued use of a motorcycle as a means of transportation, or that he changed his activities of daily living, or requested a left knee brace or assistive devices other than a cane.  The Board finds that this evidence is sufficient to establish that the Veteran did not have a compensable limitation of flexion to less than 45 degrees, as such limitation would effectively preclude use of a motorcycle.  The Veteran did not report additional limitation of extension, and no provider indicated that the Veteran was unable to straighten out his knee.  Rather, the providers reported that the Veteran walked with a stiff-legged gait with his knee straight.  The evidence is consistent with the 10 percent evaluation assigned for painful motion with some limitation of extension, but not limitation to 15 degrees of extension, as would be required for the next higher, 20 percent, evaluation.  

Ordinarily, where ranges of motion are not specified, the claim would be remanded to specifically determine the Veteran's range of motion.  In this case, the Veteran has undergone two surgeries, and it would be fruitless to attempt to determine his range of motion prior to the February 2013 total knee replacement based on current examination.  Thus, the Board finds that the evidence of record warrants a 10 percent evaluation under DCs 5003, but no higher evaluation, prior to February 12, 2012, when a total rating was assigned.  

From June 1, 2012, a 20 percent evaluation for limitation of extension was assigned, as limitation of extension to 15 degrees was documented.  The Veteran did not meet the criterion for the next higher rating, limitation of extension to 20 degrees.  

The surgeon opined that the Veteran would require knee replacement at a young age.  Postoperative evaluation in March 2012 revealed crepitation with flexion, but good stability.  A total temporary rating is in effect after the Veteran's surgery, until June 1, 2012, and the Veteran has not disagreed with that evaluation, so no further discussion of this rating is required.

May 2012 VA examination revealed mildly antalgic gait, with ability to heel-and-toe walk.  Range of motion was from 15 degrees of extension to 100 degrees of flexion.  The Veteran was using a cane.  Based on this examination, the Veteran was awarded a separate, compensable evaluation for limitation of extension.  While the criteria for a 20 percent evaluation under DC 5261 are met, the criteria for a higher rating or a separate compensable evaluation for arthritis are not met.  DCs 5003, 5260, 5261; see also VAOGCPREC 9-2004.  

The dislocated menisci were removed during the February 2012 surgery, so DC 5258, with the maximum rating of 10 percent, must be applied rather than DC 5259, from June 1, 2012.  

Total knee replacement was planned in December 2012 because the Veteran's pain on use could not be controlled, but there is no evidence that the Veteran's extension was more limited, that there was compensable limitation of flexion, that the Veteran's instability had objectively increased above a 10 percent level, or that dislocation of a meniscus had again occurred.  Thus, no criterion for a higher rating was met prior to February 2013.  

In February 2013, the Veteran underwent total knee replacement, and a total temporary evaluation was again assigned.  He has not disagreed with that determination.  The evaluation to be assigned after cessation of the total evaluation is addressed in the Remand appended to this decision.

Extraschedular evaluation

Additionally, with respect to each claim for an increased disability, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  

The criteria for rating arthritis, flexion, extension, instability, and dislocated or removed meniscus each reasonably describe the Veteran's disability level and symptomatology resulting from each disability, for the varying periods evaluated.  Higher ratings are available, but the Veteran does not manifest the increased symptoms required for the higher ratings.  The assigned schedular ratings are, therefore, adequate.  

Referral for extraschedular consideration for left knee disability rated under DCs 5261-5003, 5257, or 5258/5259 for the periods addressed above is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As the Veteran's left knee disability is the only disability considered in this decision, further consideration of an extraschedular rating based upon the combined effect of multiple conditions is deferred.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, the RO issued letters which advised the Veteran of the criteria for an increased rating for PTSD and the criteria for TDIU.  The claim for an increased rating for left knee disability arose from the Veteran's disagreement with denial of TDIU.  The Veteran's testimony at his Videoconference hearing before the Board demonstrates that he understood the type of evidence necessary to establish entitlement to higher ratings for his left knee disability.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his attorney has identified any notice deficiency with respect to a claim addressed in this decision.   

The Veteran's service treatment records are associated with the claims files.  The Veteran has been afforded VA examinations relevant to the claims on appeal.  Voluminous records from the Social Security Administration are associated with the claims files.  

In May 2014, the Veteran testified before the undersigned regarding his claim.  During that hearing, the issues were fully explained.  The Veteran is represented by an attorney.  The hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his attorney has suggested any deficiency in the conduct of that hearing.  Consistent with Bryant v. Shinseki, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has not identified any other records that might be relevant to the appeals addressed in this decision.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
ORDER

An evaluation in excess of 10 percent for a left knee disability characterized as status post ACL (anterior cruciate ligament) repair and meniscus repair for the period prior to October 15, 2011 and from February 1, 2012, to February 19, 2013, is denied.

From October 15, 2011 to February 1, 2012, but no earlier, an increased evaluation to 20 percent for dislocated meniscus is granted in place of the 10 percent evaluation for symptomatic removed meniscus, subject to law and regulations governing the effective date of an award of compensation. 

Prior to February 1, 2012, and from June 1, 2012, to February 19, 2013, an additional, 10 percent rating for arthritis, separate from the rating for dislocated or symptomatic post-removal meniscus, left knee, is granted, subject to law and regulations governing the effective date of an award of compensation 

A separate, compensable, 10 percent evaluation for instability is granted, prior to February 19, 2013, subject to law and regulations governing the effective date of an award of compensation.  

An evaluation in excess of 20 percent for limitation of extension, left knee, associated with status post ACL and meniscus repair, for the period from June 1, 2012 to February 19, 2013, is denied.


REMAND

The examiner who conducted May 2013 VA psychiatric examination concluded that the Veteran did not meet the criteria for assignment of a diagnosis of PTSD, and concluded that prior providers who assigned that diagnosis failed to conduct adequate objective testing.  The examiner further concluded that the Veteran's depressed mood was due to a personality disorder, for which service connection was not in effect.  The RO in an August 2013 supplemental statement of the case expanded the psychiatric disability to include PTSD and depressive disorder.  In this case, the Board lacks the medical expertise to assign an appropriate rating for a service-connected acquired psychiatric disability given the divergent medical opinions as to what symptoms are present and which symptoms may be attributed to a service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability).  Additional medical development to reconcile the medical opinions of record is required.  

As noted above, the RO addressed the rating for left knee disability, characterized as status post total left knee replacement, in an August 2013 rating decision with the assignment of a temporary total rating from February 19, 2013 until April 1, 2014, when a 30 percent rating is assigned.  Given the Veteran's testimony as to increased severity of knee disability since the most recent VA examination, an updated examination should be conducted.

The Board notes that 38 C.F.R. § 4.71a, DC 5055 (2014), provides or the assignment of a minimum 30 percent evaluation for residuals of a total knee replacement, but also allows a disability rating based on limitation of extension.   All potentially-applicable regulations and Diagnostic Codes should be considered when the severity of left knee disability since April 1, 2014, is considered.  

Moreover, the issue of TDIU, which is on appeal and is addressed in this Remand, is intertwined with the issue of PTSD, addressed in this Remand, and is also intertwined with the issue of severity of left knee disability after April 1, 2014, addressed in this Remand.  The claims for increased initial ratings must be addressed before the appeal for TDIU may be readjudicated.  Therefore, the claim for TDIU should be deferred pending necessary additional development.  When addressed, the claim for TDIU should be considered on a schedular basis, and considered on an extraschedular basis for any period during which schedular criteria for TDIU are not met.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of non-VA providers who treated the Veteran's left knee since February 2013 (the date of the left total knee replacement).  Records not already associated with the evidence should be obtained.   If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, to include providing him with the opportunity to obtain and submit those records for VA review.

2.  Associate VA clinical records since February 2013 with the claims file.  

3.  Conduct a VA examination of the left knee to ascertain the current nature and extent of the severity of the Veteran's service-connected left knee disability.  Any indicated diagnostic tests and studies must be accomplished.  The examining clinician must review the Veteran's claims folder in conjunction with the examination and note such review.  All pertinent symptomatology and findings, to include pain, instability, incoordination, or other functional impairment, must be reported in detail.  

(a) The examination should objectively measure the range of motion of the Veteran's left knee in degrees on flexion and extension and the points at which motion becomes painful, if any, on flexion and extension.  Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly. 

(b) The Veteran's functional impairment, including the need for assistive devices, and any impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be described, and additional degrees of limitation of motion should be noted, if possible.

(c) If the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, the clinician should objectively characterize it as being productive of slight, moderate, or severe impairment.

(d) The examining clinician should present an objective assessment of the impact of the Veteran's service-connected left knee disability on his ability to perform tasks required for employment.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state and explain why. 

4.  Schedule the Veteran for VA psychiatric examination by an examiner who has not previously examined the Veteran to determine the current nature and severity of his service-connected PTSD and depressive disorder.  The examiner(s) should conduct or order and review psychological or other diagnostic testing as necessary to address the questions posed below.  The examiner should review the Veteran's service treatment records, SSA records, and VA treatment and examination records, including the May 2013 psychiatric examination.  The examiner should be advised that the Veteran has been granted service connection for an acquired psychiatric disorder characterized as PTSD and depressive disorder.  The examiner should address the following: 
      
(a) Set forth all objective findings, particularly the current severity of symptoms.

(b) Provide a full multi-axial diagnosis.  Assign a diagnosis for each Axis I disorder and each Axis II disorder present.  State whether or not the criteria for a diagnosis of PTSD are met under DSM-IV. In providing this information, the examiner is requested to reconcile the conflicting opinions of record as to whether the Veteran has a diagnosis of PTSD.  

(c) State whether or not an Axis I disorder which is not currently manifested by the Veteran was present at any time during the appeal period (since September 2009) even if now resolved.  If an Axis I disorder was present, but resolved during the appeal period, discuss the clinical evidence which supports the opinion that the disorder was present and explain when it resolved. 

(d) If the examiner determines that a personality disorder or other Axis II diagnosis is present, the examiner should describe the symptoms or factors of disability caused by or due to the personality disorder.  The examiner should be advised that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).   
      
4.  Conduct any development necessary to determine the types of occupational tasks which would be impaired by the Veteran's service-connected disabilities.  

5.  Then, readjudicate each claim on appeal, to include consideration of the TDIU claim under 38 C.F.R. § 4.16(b), both prior to and from April 1, 2014, if the schedular criteria are not met.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond.
 
Then, return the case to the Board, if appropriate.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


